                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Helen Marie Shreve,

       Plaintiff,

v.                                           Case No. 17-13672

Commissioner of Social Security,             Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

                                  ORDER ADOPTING
                      12/19/18 REPORT AND RECOMMENDATION

       Plaintiff filed this action seeking judicial review of Defendant Commissioner of Social

Security’s unfavorable decision denying her claim for Disability Insurance Benefits. The matter

was referred to Magistrate Judge Patricia T. Morris for determination of all non-dispositive

motions pursuant to 28 U.S.C. § 636(b)(1) and Report and Recommendation pursuant to §

636(b)(1)(B) and (C). Thereafter, the parties filed cross-motions for summary judgment.

       On December 19, 2018, the magistrate judge issued a Report and Recommendation

(“R&R”) (ECF No. 20) wherein she recommends that the Court deny Plaintiff’s Motion for

Summary Judgment, grant Defendant’s Motion for Summary Judgment, and affirm the

Commissioner’s decision.

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must file objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

                                                1
magistrate judge’s disposition to which specific written objection has been made.” Id.

       On January 2, 2019, Plaintiff filed timely objections to the R&R. (ECF No. 21).

Defendant filed a response to those objections on January 16, 2019. (ECF No. 22).

       To properly object to the R&R, however, the “Plaintiff must do more than merely restate

the arguments set forth in [his or] her summary judgment motion.” Senneff v. Colvin, 2017 WL

710651 at *2 (E.D. Mich. 2017). A district court is not obligated to address objections that are

recitations of the same arguments that were addressed by the magistrate judge because “such

objections undermine the purpose of the Federal Magistrate’s Act, 28 U.S.C. § 636, which serves

to reduce duplicative work and conserve judicial resources.” Owens v. Commission of Soc. Sec.,

2013 WL 1304470 at * 3 (W.D. Mich. 2013) (citing Howard v. Sec’y of Health & Human Servs.,

932 F.2d 505, 509 (6th Cir. 1991)).

       Here, Plaintiff’s objection to the R&R mirrors the arguments she made before the

magistrate judge in her summary judgment motion.

       As the Commissioner notes in responding to her objection, the magistrate judge carefully

considered, and extensively discussed, Plaintiff’s arguments and provided persuasive reasons for

rejecting it. (See R&R at 21-25). Moreover, the Court agrees with the magistrate judge’s

analysis and conclusions as to these arguments.

       Accordingly, the Court hereby ADOPTS the December 19, 2018 R&R and ORDERS that

Plaintiff’s Motion for Summary Judgment is DENIED, Defendant’s Motion for Summary

Judgment is GRANTED, and the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.

Dated: February 12, 2019                              s/ Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge


                                                  2
